Citation Nr: 0721247	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963 and from April 1964 to April 1966 and from October 1968 
to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the presence of three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA physician diagnosed 
the veteran with PTSD in September 2001 based on the 
veteran's reported symptomatology of frequent nightmares, 
anger control problems, hypervigilance, isolation, 
depression, anxiety, and suicidal ideation.  In September 
2004, the veteran submitted three PTSD questionnaires which 
indicated that his stressors included (1) hearing gun shots 
and seeing men fall from a helicopter, (2) picking up body 
parts after two ammunition ships exploded, and (3) witnessing 
a bomb explode at a Petty Officer's mess injuring fellow 
soldiers.

The central issue in this case is whether the record provides 
supporting evidence that a claimed stressor actually occurred 
in service.  The evidence necessary to establish verification 
of a stressor depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors relate to combat, VA 
must accept the veteran's lay testimony regarding the 
reported stressors as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In the instant case, no competent evidence shows that the 
veteran engaged in combat with an enemy force.  His service 
medical records note that he operated heavy machinery for 
building roads, excavation, and maintenance with the Naval 
Support Activity in Public Works.  The record shows that the 
veteran applied for the Combat Action Ribbon in January 1971 
but the military never conferred this award.

The veteran's own stressor statement would support the 
conclusion that the veteran did not engage in combat with an 
enemy force.

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Due to the veteran's lack of combat, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board is unable to verify any in-service stressor because 
the veteran did not submit detailed or accurate information 
concerning the alleged incidents.  As noted above, VA 
diagnosed the veteran with PTSD based on statements that he 
had frequent nightmares, anger control problems, 
hypervigilance, isolation, depression, anxiety, and suicidal 
ideation.  Although the veteran claims that he (1) heard gun 
shots and saw men fall from a helicopter, (2) picked up body 
parts after two ammunition ships exploded, and (3) witnessed 
a bomb explode at a Petty Officer's mess injuring fellow 
soldiers, VA was unable to verify the first and third 
stressors based on the details provided.  

With respect to the second stressor, the veteran submitted an 
Internet document confirming the destruction of two 
ammunition ships at Phu Bai on February 27, 1969.  However, a 
review of the veteran's history of assignments in his service 
medical records shows his deployment for sea duty on February 
26, 1969, which was the day before the incident occurred.  

Based on the above, the veteran's own statements provide 
evidence against his claim. 

In addition, the veteran's service medical records make no 
reference to a diagnosis for or treatment of PTSD or any 
other mental disability or indication of a mental disorder, 
providing evidence against this claim.  

Simply stated, the first and third claimed stressors are not 
verifiable based on the information given by the veteran.  
The Board finds no basis it could confirm these stressors.  
As for the second stressor, the veteran did not arrive at 
this location until after the incident took place.  The 
absence of verifiable traumatic events provides evidence 
against his claim.

Based on a review of the veteran's statements to the VA over 
several years, the Board finds that, overall; they provide 
evidence against his claim.  Simply stated, his stressor 
statements are found to be both vague and sometimes 
inaccurate.

After reviewing the record, the Board finds that the veteran 
did not provide sufficient evidence to verify the occurrence 
of a claimed in-service stressor.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "expert" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnoses."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has a diagnosis of PTSD, the Board finds no credible 
evidence which verifies any of his claimed in-service 
stressors.

Indeed, the veteran did not submit any evidence (such as lay 
statements from other soldiers) to verify either his first or 
third claimed stressors.  Moreover, verification of these two 
claimed stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For example, the 
veteran's contention that he witnessed men fall from a 
helicopter after they were shot would not be documented in 
his service medical records, without know the names of the 
men involved.  

While citing his VA treatment for PTSD and informing the RO 
in a timely manner on other issues, the veteran repeatedly 
failed to provide necessary details concerning the 
approximate date, full name of any injured or killed 
individuals, as well as the circumstances of his first and 
third claimed stressors, creating a situation where a 
meaningful attempt by the VA to confirm these stressor could 
not be undertaken.  Indeed, all attempts by the U.S. Army and 
Joint Services Records Research Center to verify these two 
stressors were unsuccessful.

In addition, the veteran also provided evidence of an 
incident at Phu Bai that occurred one day after his 
deployment to Vietnam.  This fact alone significantly 
undermines the veteran's credibility, and provides highly 
probative evidence against his claim.  See Smith v. 
Derwinksi, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function of the Board); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) (VA decision makers 
have the responsibility to assess the credibility of evidence 
and to determine the degree of weight given to the evidence). 

In addition, in Fossie v. West, 12 Vet. App. 1, 6-7 (1998), 
the Court held there is no duty to assist where the veteran's 
statements concerning in-service stressors are too vague to 
refer to the U.S. Army and Joint Services Records Research 
Center, as in this case.  The Court held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he can not passively wait for it when 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, a U.S. Army and Joint Services 
Records Research Center reply in March 2004 revealed several 
enemy artillery attacks at Hue and Phu Bai between May and 
July 1969, however; it was unable to confirm that the veteran 
was present during those time periods.  Considering the lack 
of verifiable details provided by the veteran concerning his 
claimed stressors, VA has satisfied its responsibilities to 
assist the veteran in connection with the current claim.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Indeed, the Board is not obligated to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present when enemy attacks occurred would strongly suggest 
that he was exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks 
during time that veteran was stationed at the base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  Further, corroboration 
of a stressor's every detail is unnecessary.  Suozzi v. 
Brown, Vet. App. 307, 311 (1997).  However, the Board in this 
case finds that the veteran's stressors do not provide a 
basis to grant service connection for PTSD.  The veteran's 
statements, even in light of Pentecost, do not provide a 
basis to obtain more information regarding the alleged 
stressors or provide a basis to grant PTSD.  In contrast to 
the Pentecost case, there is no competent evidence that the 
appellant was in a combat situation or subjected to an enemy 
attack.  Further, the Board finds that the service and post-
service record, as a whole, provides evidence against his 
stressor claims.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service.

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  



The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in September 2002 
and October 2004 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, since the veteran failed to provide detailed 
information which would enable VA to conduct a meaningful 
search or to provide accurate information concerning his 
service, no further development is required to verify his 
claimed stressors.  See Fossie, 12 Vet. App. at 6-7; Wood, 1 
Vet. App. at 193.
  
Hence, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim.  As noted above, the 
Board finds that any attempt to confirm the alleged stressors 
in service by the VA would fail and that the evidence in the 
file provides a basis to fully adjudicate this claim without 
additional development.  While additional attempts to obtain 
information can always be undertaken, the Board finds that 
such an additional attempt, in light of the efforts already 
performed in this case, can not be justified.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


